EXHIBIT 10.50

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Third Amendment”) is
made and entered into as of July 31, 2003, by and among Mercator Software, Inc.,
a Delaware corporation (“Parent”), Mercator Software Limited, a company
incorporated under the laws of England and Wales (“Mercator UK,” and,
collectively with Parent, the “Borrowers”), and Wells Fargo Foothill, Inc.
(formerly known as Foothill Capital Corporation), a California corporation, in
its capacity as the sole Lender under the Loan Agreement referenced below and in
its capacity as the administrative agent (the “Agent”) for such sole Lender.

 

WITNESSETH:

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Loan and Security Agreement, dated as of December 24, 2002 (as amended,
supplemented or modified to date, the “Loan Agreement”), among the Borrowers,
the Agent and the Lenders listed on the signature pages thereof;

 

WHEREAS, pursuant to Section 7.20(a)(i) of the Loan Agreement, the Borrowers are
required to maintain minimum EBITDA in accordance with the amounts set forth
therein (each an “Applicable Amount”) and the time periods set forth therein
(each, an “Applicable Period”); and

 

WHEREAS, the Borrowers, the Lenders and the Agent wish to amend the Loan
Agreement by revising the Applicable Amounts for certain Applicable Periods as
herein provided;

 

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

 

Section 1. Definitions. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement.

 

Section 2. Amendments to Loan Agreement. The Loan Agreement is hereby amended,
effective as of the date this Third Amendment becomes effective in accordance
with Section 4 hereof, by amending Section 7.20(a)(i) of the Loan Agreement as
follows: (a) the Applicable Amounts shall be $(10,000,000), rather than
$(8,000,000), for each of the Applicable Periods for the 7 month period ending
July 31, 2003, the 8 month period ending August 31, 2003, and the 9 month period
ending September 30, 2003; and (b) the Applicable Amounts shall be
$(10,000,000), rather than $(6,000,000), for each of the Applicable Periods for
the 10 month period ending October 31, 2003, and the 11 month period ending
November 30, 2003.

 

Section 3. Representations and Warranties. In order to induce the Agent and the
Lenders to



--------------------------------------------------------------------------------

enter into this Third Amendment, each Borrower hereby represents and warrants
that:

 

3.01 No Default. At and as of the date of this Third Amendment and at and as of
the Effective Date: (x) prior to giving effect to this Third Amendment, no
Default or Event of Default exists and (y) after giving effect to this Third
Amendment, no Default or Event of Default exists.

 

3.02 Representations and Warranties True and Correct. At and as of the date of
this Third Amendment and at and as of the Effective Date and both prior to and
after giving effect to this Third Amendment, each of the representations and
warranties contained in the Loan Agreement and the other Loan Documents is true
and correct in all material respects.

 

3.03 Corporate Power, Etc. Such Borrower (a) has all requisite corporate power
and authority to execute and deliver this Third Amendment and to consummate the
transactions contemplated hereby and (b) has taken all action, corporate or
otherwise, necessary to authorize the execution and delivery of this Third
Amendment and the consummation of the transactions contemplated hereby.

 

3.04 No Conflict. The execution, delivery and performance by such Borrower of
this Third Amendment will not (a) violate any provision of federal, state, or
local law or regulation applicable to such Borrower, the Governing Documents of
such Borrower, or any order, judgment, or decree of any court or other
Governmental Authority binding on such Borrower, (b) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation of such Borrower, (c) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Borrower, other than Permitted Liens, or (d)
require any unobtained approval of such Borrower’s interestholders or any
unobtained approval or consent of any Person under any material contractual
obligation of such Borrower.

 

3.05 Binding Effect. This Third Amendment has been duly executed and delivered
by such Borrower and constitutes the legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally, and (b)
the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 4. Conditions. This Third Amendment shall be effective as of July 31,
2003 (the “Effective Date”) upon the fulfillment by the Borrowers, in a manner
satisfactory to the Agent and the Lenders, of all of the following conditions
precedent set forth in this Section 4:

 

4.01 Execution of the Third Amendment. Each of the parties hereto shall have
executed and delivered an original counterpart of this Third Amendment.

 

4.02 Delivery of Other Documents. The Agent shall have received all such
instruments, documents and agreements as the Agent may reasonably request, in
form and substance reasonably satisfactory to the Agent.

 

2



--------------------------------------------------------------------------------

4.03 Representations and Warranties. As of the Effective Date, the
representations and warranties set forth in Section 3 hereof shall be true and
correct.

 

4.04 Compliance with Terms. The Borrowers shall have complied in all respects
with the terms hereof and of any other agreement, document, instrument or other
writing to be delivered by the Borrowers in connection herewith.

 

4.05 Fee. The Borrowers shall have paid to the Agent a fee in the amount of
$25,000.

 

Section 5. Miscellaneous.

 

5.01 Continuing Effect. Except as specifically provided herein, the Loan
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.

 

5.02 No Waiver. This Third Amendment is limited as specified and the execution,
delivery and effectiveness of this Third Amendment shall not operate as a
modification, acceptance or waiver of any provision of the Loan Agreement or any
other Loan Document, except as specifically set forth herein.

 

5.03 References.

 

(a) From and after the Effective Date, the Loan Agreement, the other Loan
Documents and all agreements, instruments and documents executed and delivered
in connection with any of the foregoing shall each be deemed amended hereby to
the extent necessary, if any, to give effect to the provisions of this Third
Amendment.

 

(b) From and after the Effective Date, (i) all references in the Loan Agreement
to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Loan Agreement shall mean the Loan Agreement as amended hereby
and (ii) all references in the Loan Agreement, the other Loan Documents or any
other agreement, instrument or document executed and delivered in connection
therewith to “Loan Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Loan Agreement shall mean the Loan Agreement as
amended hereby.

 

5.04 Governing Law. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

5.05 Severability. The provisions of this Third Amendment are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Third Amendment in any jurisdiction.

 

3



--------------------------------------------------------------------------------

5.06 Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. A complete set of counterparts shall be lodged with the Borrowers
and the Agent.

 

5.07 Headings. Section headings in this Third Amendment are included herein for
convenience of reference only and shall not constitute a part of this Third
Amendment for any other purpose.

 

5.08 Binding Effect; Assignment. This Third Amendment shall be binding upon and
inure to the benefit of the Borrowers, the Lenders and the Agent and their
respective successors and assigns; provided, however, that the rights and
obligations of the Borrowers under this Third Amendment shall not be assigned or
delegated without the prior written consent of the Agent.

 

5.09 Expenses. The Borrowers agree to pay the Agent upon demand for all
reasonable expenses, including reasonable fees of attorneys and paralegals for
the Agent (who may be employees of the Agent), incurred by the Agent in
connection with the preparation, negotiation and execution of this Third
Amendment and any document required to be furnished herewith.

 

[Signature page to follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

MERCATOR SOFTWARE, INC.,

a Delaware corporation, as Parent and Borrower,

By:

 

/s/ Kenneth J. Hall

--------------------------------------------------------------------------------

Title:

 

EVP, CFO and Treasurer

MERCATOR SOFTWARE LIMITED,

a company incorporated under the laws of England and Wales, as Borrower,

By:

 

/s/ Roy C. King

--------------------------------------------------------------------------------

Title:

   

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent and as Lender,

By:

 

/s/ Andrew T. Furlong III

--------------------------------------------------------------------------------

Title:

 

Vice President

 

5